DAUKSCH, Judge.
This is an appeal from a judgment in a marriage dissolution case. The trial court erred in awarding a special equity in the marital residence because the evidence shows that both parties contributed equally to the purchase of that residence. We are aware the husband made an initial contribution of non-marital funds to purchase the first of the homes of the parties but it is quite clear that over the years, and through subsequent purchases of marital residences, that the wife also used non-marital funds which are properly attributable to the final home purchase. That asset should be divided one-half each. The final judgment must be amended to that extent. Given that, the $6,000.00 awarded to the wife, erroneously designated as lump sum alimony, which was actually an interest in the marital residence, must be deleted. The judgment is otherwise affirmed, but we are moved to suggest that it is best that cases be decided and judgments rendered upon completion of the evidence rather than taking them “under advisement” and *50letting a long time pass before adjudication. The passage of time can hardly ever help in the resolution of disputed issues of fact and certainly is discouraging to the parties’ perception of the administration of justice.
The judgment is affirmed in part, reversed in part and remanded for entry of a new judgment in accordance herewith.
AFFIRMED in part; REVERSED in part; REMANDED.
ORFINGER and COBB, JJ., concur.